UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2300


KATHLEEN THERESA SCAVELLO,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Terry L. Wooten, Chief District
Judge. (5:14-cv-00390-TLW)


Submitted:   August 12, 2016                 Decided:   August 18, 2016


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sarah H. Bohr, BOHR & HARRINGTON, LLC, Atlantic Beach, Florida,
for Appellant. Nora Koch, Acting Regional Chief Counsel, Charles
Kawas, Acting Supervisory Attorney, Jillian Quick, Assistant
Regional Counsel, Philadelphia, Pennsylvania; William N. Nettles,
United States Attorney, Marshall Prince, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kathleen Theresa Scavello appeals the district court’s order

adopting   the   magistrate     judge’s   recommendation    to    affirm   the

Commissioner’s denial of disability insurance benefits.              We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.              Scavello v.

Comm’r of Soc. Sec., No. 5:14-cv-00390-TLW (D.S.C. Aug. 26, 2015).

We   dispense    with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2